                          Case 2:20-cv-02331-JAD-NJK Document 13
                                                              12 Filed 02/23/21
                                                                       02/22/21 Page 1 of 2


                     1    GARG GOLDEN LAW FIRM
                          ANTHONY B. GOLDEN, ESQ.
                     2    Nevada Bar No. 9563
                          WHITNEY J. SELERT, ESQ.
                     3    Nevada Bar No. 5492
                          CHARLES J. LEE, ESQ.
                     4    Nevada Bar No. 13523
                          3145 St. Rose Parkway, Suite 230
                     5    Henderson, Nevada 89052
                          Tel: (702) 850-0202
                     6    Fax: (702) 850-0204
                          Email: agolden@garggolden.com
                     7    Email: wselert@garggolden.com
                          Email: clee@garggolden.com
                     8
                          Counsel for Defendant
                     9

                   10                                   UNITED STATES DISTRICT COURT

                   11                                     DISTRICT COURT OF NEVADA

                   12

                   13     BRIDGET WARD,                                        CASE NO.: 2:20-cv-02331-JAD-NJK

                   14                            Plaintiff,
                                                                               STIPULATION AND ORDER TO
                   15     vs.                                                  EXTEND TIME TO FILE REPLY IN
                                                                               SUPPORT OF MOTION TO DISMISS
                   16     CITY OF HENDERSON, NEVADA; and
                          DOES 1 through X                                                ECF No. 12
                   17
                                                 Defendant.
                   18

                   19            Plaintiff Bridget Ward and Defendant City of Henderson, Nevada, by and through their

                   20     respective counsel of record, do hereby stipulate and agree that the deadline for Defendant to file

                   21     its reply in support of its motion to dismiss in this matter be extended three (3) days from the

                   22     original deadline of February 23, 2021 to February 26, 2021.

                   23            Good cause exists to grant this extension because late last week, Defendant’s counsel had

                   24     an adverse reaction to his second COVID vaccine that lasted several days, which delayed the

                   25     drafting of the reply. This is the first request for such an extension made by the Parties, and the

                   26     ///

                   27

                   28     ///
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                         1 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                          Case 2:20-cv-02331-JAD-NJK Document 13
                                                              12 Filed 02/23/21
                                                                       02/22/21 Page 2 of 2


                     1    parties make this request in good faith and not for the purpose of delay.

                     2

                     3    Dated this 22nd day of February, 2021.            Dated this 22nd day of February, 2021.

                     4    FOX ROTHSCHILD LLP                                GARG GOLDEN LAW FIRM

                     5
                          By: /s/ Colleen E. McCarty_______                 By: /s/ Charles J. Lee_________
                     6    COLLEEN E. MCCARTY, ESQ.                          CHARLES J. LEE, ESQ.
                          Nevada Bar No. 13186                              Nevada Bar No. 13523
                     7    1980 Festival Plaza Drive, Suite 700              3145 Saint Rose Parkway, Suite #230
                          Las Vegas, Nevada 89123                           Henderson, Nevada 89052
                     8    (702) 362-6666                                    (702) 850-0202
                          Counsel for Plaintiff Bridget Ward                Counsel to Defendant City of Henderson,
                     9                                                      Nevada

                   10
                                                                 ORDER
                   11                                             IT IS SO ORDERED.

                   12         Based on the parties' stipulation [12] and good cause appearing, IT IS SO ORDERED.
                                                                    DATED this ____ day of February, 2021
                          Defendant has until 2/26/2021 to file its reply in support of the motion to dismiss.
                   13
                                                                              _________________________________
                   14
                                                                              U.S. District Judge Jennifer A. Dorsey
                                                                   ___________________________________________
                   15                                                         Dated:DISTRICT
                                                                   UNITED STATES     February 23,  2021 JUDGE
                                                                                                COURT
                                                                   UNITED STATES MAGISTRATE JUDGE
                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                        2 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
